MEMORANDUM**
Troy Sampson appeals his guilty plea conviction and resulting 150-month sentence for arson, in violation of 18 U.S.C. § 844(a). We review de novo. United States v. Gonzalez, 262 F.3d 867, 869 (9th Cir.2001) (per curiam) (interpretation and application of the Sentencing Guidelines); United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of appellate rights). We affirm in part and dismiss in part.
Sampson appeals the district court’s application of U.S.S.G. § 2K1.4(a)(l), provid*393ing for a base offense level of 24, rather than U.S.S.G. § 2K1.4(a)(2), providing for a base offense level of 20. Upon review of the record, we find no error. See United States v. Karlic, 997 F.2d 564, 569 (9th Cir.1993) (upholding a higher base level offense under § 2K1.4(b)(1), an earlier version of § 2K1.4(a)(1), in part because one of the banks that defendant bombed was adjacent to an apartment complex, which created a substantial risk of death or injury to the occupants).
Because none of Sampson’s remaining contentions involve matters he reserved the right to appeal, we dismiss the remainder of Sampson’s appeal for lack of jurisdiction. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000) (recognizing that courts will enforce waiver of appeal rights if waiver is knowingly and voluntarily made).
Sampson’s claims of ineffective assistance of counsel are not suited for resolution on direct appeal. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000).
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.